Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 12th, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the combination of Zouridakis (US 2014/0036054 A1; hereafter: Zouridakis), Korotkov et al. “Computerized analysis of pigmented skin lesions: A review”, Artificial Intelligence in Medicine, 56, 2012; hereafter: Korotkov and Ademola (US 2015/0045631 A1; hereafter: Ademola) does not teach the limitations of Claim 1. Applicant asserts that Zouridakis does not teach the limitation “wherein the image device includes a cross-polarized filter”, since Zouridakis does not provide a reason for using cross polarization imaging. Examiner respectfully disagrees. While Zouridakis is not explicit on the reasoning for using cross polarization imaging, Zouridakis generally relates to the identification and classification of pigmented spots from an image. The possibility of using cross polarization imaging for identifying and classifying pigmented spots in an image as disclosed in Zouridakis (¶230) obviates the limitation of the image device including a cross-polarized filter.
Applicant further asserts that Zouridakis does not teach the limitation of detecting, identifying and classifying pigmented spots for “cosmetics purposes” or “cosmetic skin care product”. Such deficiencies are cured by the teachings of Ademola.
Applicant additionally asserts the Zouridakis does not teach the limitation of receiving a baseline image and comparing the baseline image as Zouridakis utilizes training images to train its machine learning algorithm which are not used for a comparison. Examiner respectfully disagrees with the Applicant’s assessment of the combination of Zouridakis and Koroktov. Zouridakis relates to a machine learning algorithm used to identify and classify pigmented spots from an image. Koroktov discloses that the acquisition of a baseline image for comparison with an acquired image is known and common in the art. Koroktov further generally relates to machine learning techniques utilized for identifying and classifying skin lesions, which can include the acquisition and comparison of an image and a baseline image. Both Zouridakis and Koroktov discloses machine learning technique. Zouridakis’s machine learning algorithm is utilized for skin lesion classification, and the techniques disclosed in Koroktov are used for both classification and general comparison. Therefore, it would have been obvious to one of ordinary skill in the art to combine Zouridakis and Koroktov in such a way to utilize Zouridakis’s classification algorithm and Koroktov’s comparison with a baseline image.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zouridakis, and further in view of Korotkov and Ademola.
Regarding Claim 1, Zouridakis teaches: a system for identifying a hyperpigmented spot for cosmetic purposes, comprising (Abstract: “Provided herein are portable imaging systems, for example, a digital processor-implemented system for the identification and/or classification of an object of interest on a body, such as a human or plant body”; ¶91: “the method uses saliency as a measure to separate the image into more informative and less informative regions, while pixel intensities are used to identify the informative one. In this way, when analyzing pigmented skin lesions.”): a) an image capture device that captures an image of a subject, wherein the image capture device includes a cross-polarized filter (Abstract: “The systems comprise a hand-held imaging device”; ¶230: “The device could provide white light for crosspolarization epiluminescence imaging”); and b) a computing device that includes a processor and a memory component, wherein the memory component stores logic that, when executed by the processor, causes the computing device to (¶10: “The portable imaging system comprises a hand-holdable imaging device having a digital camera, a display, a memory, a processor and a network connection and a library of algorithms tangibly stored in the memory and executable by the processor”) (i) receive the cross-polarized image of the subject (¶11: “The method comprises acquiring an image of the object of interest on the body via the imaging device comprising the portable imaging system”; ¶230: “The device could provide white light for crosspolarization epiluminescence imaging, blue light for surface coloration, yellow light for superficial vascularity, and red light for deeper coloration and vascularity, using 32 bright LEDs, eight per color.”) but does not explicitly teach (ii) receive a baseline of the image of the subject. 
In a related art, Korotkov teaches: (ii) receive a baseline of the image of the subject, where the baseline image is either an unfiltered image of the subject or an image of the subject made at a different point in time, (Section 2.4.3: “Baseline cutaneous photography is an important concept in dermatology. The term ‘baseline’ refers to the date of the patient’s previous cutaneous image, i.e. the newly acquired images are compared to the baseline images during a follow-up examination, so that the evolution and/or appearance of new lesions can be detected. Baseline images can be either clinical or dermoscopic, and do not in fact have to be limited to photography: images acquired by any other means may have a baseline reference.”) for acquiring baseline images to compare with a target image and identify regions/objects of interests
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zouridakis with the above teachings of Korotkov to incorporate the acquisition of baseline images. The motivation in doing so would lie in easier identification of objects of interest when analyzing target images together with baseline images.
Zouridakis, in view of Korotkov, teaches: (iii) identify a hyperpigmented spot in the image of the subject (Zouridakis: ¶54: “identifying the object in the image based on patterns of features present in the imaged object, thereby identifying the object of interest on the body”; object refers to pigmented skin lesions), (iv) compare the baseline image with the image of the subject to determine changes to the hyperpigmented spot (Korotkov: Section 2.4.3: “Baseline cutaneous photography is an important concept in dermatology. The term ‘baseline’ refers to the date of the patient’s previous cutaneous image, i.e. the newly acquired images are compared to the baseline images during a follow-up examination, so that the evolution and/or appearance of new lesions can be detected. Baseline images can be either clinical or dermoscopic, and do not in fact have to be limited to photography: images acquired by any other means may have a baseline reference.”); (v) annotate the image of the subject to distinguish the hyperpigmented spot in the image (Zouridakis: ¶13: “The modules comprise algorithms configured for segmenting the image based on saliency values to identify pixels thereof as comprising the imaged object”), (vi) classify the hyperpigmented spot into a predetermined class (Zouridakis: ¶67: The library comprises algorithms useful for the processing, texture analysis and classification of an image of an object of interest on a human or plant body skin lesion as malignant or benign … the object of interest may be identified or classified as a benign or malignant lesion, an ulcer, for example, but not limited to, Buruli ulcer, or a wound.”) but does not explicitly teach that the predetermined class includes at least two the following: solar lentigo, melasma, seborrheic keratosis, melanocytic nevus, freckle, actinic keratosis, post inflammatory hyperpigmentation, (vii) determine a product for treating the hyperpigmented spot according to the predetermined class, and (viii) provide information related to the product for use by the subject.
In a related art, Ademola teaches that the predetermined class includes at least two the following: solar lentigo, melasma, seborrheic keratosis, melanocytic nevus, freckle, actinic keratosis, post inflammatory hyperpigmentation (¶58: “Conditions that may be monitored includes moles, age spots (liver spots), eczema, psoriasis, acne, melanoma, and precancerous skin lesions (actinic keratosis)”),  (vii) determine a cosmetic skin care product for treating the hyperpigmented spot according to the predetermined class (Abstract: “An integrated system for skin and hair care provides customized personal analysis of a user’s specific situation and supplies consumer product recommendations to the user”), and (viii) provide information related to the product for use by the subject (Abstract: “supplies consumer product recommendations to the user”) for classifying different well-known classes of skin lesions and recommending products to treat a skin condition.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zouridakis, in view of Korotkov, with the above teachings of Ademola to incorporate the determination of a product to treat a skin condition. The motivation in doing so would lie in determining a specific type of skin lesion and providing personalized products specific to a user’s needs.
Regarding Claim 5, Zouridakis, in view of Korotkov, and in further view of Ademola, further teaches: the system of claim 1, wherein the logic further causes the computing device to determine a spatial feature of the hyperpigmented spot by creating a fitted ellipse that approximates a shape of the hyperpigmented spot (Korotkov: Table 5 discloses the use of a best-fit ellipse in order to identifying melanoma lesions and other skin conditions) for utilizing another method to identify skin conditions.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modified Zouridakis, in view of Korotkov, and in further view of Ademola, with the additional teachings of Korotkov to incorporate the identification of skin conditions with a best-fit ellipse. The motivation in doing so would lie in utilizing another method to identify skin conditions.
Regarding Claim 6, Zouridakis, in view of Korotkov, and in further view of Ademola, teaches: the system of claim 1, wherein the logic further causes the computing device to determine a pixel neighborhood of the hyperpigmented spot and a pixel intensity of a plurality of pixels in the pixel neighborhood (Zouridakis: ¶137: “For each local neighborhood of pixels, color histograms were computed, i.e. distribution of pixel intensities in various color models … These local features are used for detection of color in that local neighborhood.”).
Regarding Claim 7, Zouridakis, in view of Korotkov, and in further view of Ademola, teaches: the system of claim 1, wherein classifying the hyperpigmented spot includes analyzing between about two and twenty-five dimensional feature of the hyperpigmented spot (Zouridakis: ¶75: “The 7-point checklist includes seven dermoscopic features that can be detected with high sensitivity and decent specificity by even less experienced clinicians”; Zouridakis: ¶79: “For bag-of-features-based classification, first, patches are extracted from every lesion, and then for each patch, patch descriptors are generated using color moments and Haar wavelet coefficients, which capture the color and texture information.”). 
Regarding Claim 8, Zouridakis, in view of Korotkov, and in further view of Ademola, teaches: the system of claim 7, wherein the dimensional feature include at least two of the following: a mean intensity inside the hyperpigmented spot (Zouridakis: ¶15: “calculate an average intensity for the regions to identify them as a higher or as a lower intensity region”), a mean intensity in a pixel neighborhood of the hyperpigmented spot, an eccentricity of a fitted ellipse that approximates the hyperpigmented spot (Korotkov: Table 5 discloses the use of a best-fit ellipse in order to identifying melanoma lesions and other skin conditions), a major axis length of the fitted ellipse, a minor axis length of the fitted ellipse (Korotkov: Table 5 discloses the use of a best-fit ellipse in order to identifying melanoma lesions and other skin conditions), an area of the hyperpigmented spot (Zouridakis: ¶113: “Feature extraction works as follows: for a given image, the binary mask created during segmentation is used to restrict feature extraction to the lesion area only.”), a first bin value in a local binary pattern (LBP) histogram, a second bin value in the LBP histogram, a third bin value in the LBP histogram, a fourth bin value in the LBP histogram, a fifth bin value in the LBP histogram, a sixth bin value in the LBP histogram, a seventh bin value in the LBP histogram, an eighth bin value in the LBP histogram, a ninth bin value in the LBP histogram, a tenth bin value in the LBP histogram (Zouridakis: ¶175: “An occurrence histogram of LBP with use statistical and structural information is computed as follows:”; Zouridakis: ¶178: “Build an occurrence histogram, where the jth bin of the histogram is incremented, if the number of transitions in LBP is j.”), a maximal intensity in an R channel, a minimal intensity in the R channel, a mean intensity in the R channel, a maximal intensity in a G channel, a minimal intensity in the G channel, a mean intensity in the G channel, a maximal intensity in a B channel, a minimal intensity in the B channel, and a mean intensity in the B channel (Zouridakis: ¶180: “To extract the color information of a lesion, a color histogram was computed form the intensity values of pixels belonging to the ROI. Additional images in the HSV and LAB color spaces are obtained from the original RGB image. The intensity range of each channel is divided into P fixed-length intervals”).
Regarding Claim 9, Zouridakis, in view of Korotkov, and in further view of Ademola, teaches: a cosmetic skin care product dispensing device (Zouridakis: Abstract: “Provided herein are portable imaging systems, for example, a digital processor-implemented system for the identification and/or classification of an object of interest on a body, such as a human or plant body”; Ademola: Abstract: “An integrated system for skin and hair care provides customized personal analysis of a user’s specific situation”), comprising: a computing device that stores logic that, when executed by a processor, causes the dispensing device to (Zouridakis: ¶10: “The portable imaging system comprises a hand-holdable imaging device having a digital camera, a display, a memory, a processor and a network connection and a library of algorithms tangibly stored in the memory and executable by the processor”): a) receive a digital cross-polarized image of a subject captured using cross-polarized light or a cross-polarized filter (Zouridakis: ¶11: “The method comprises acquiring an image of the object of interest on the body via the imaging device comprising the portable imaging system”); b) receive a baseline image of the subject; where the baseline image is either an unfiltered image of the subject or an image of the subject made at a different point in time (Korotkov: Section 2.4.3: “Baseline cutaneous photography is an important concept in dermatology. The term ‘baseline’ refers to the date of the patient’s previous cutaneous image, i.e. the newly acquired images are compared to the baseline images during a follow-up examination, so that the evolution and/or appearance of new lesions can be detected. Baseline images can be either clinical or dermoscopic, and do not in fact have to be limited to photography: images acquired by any other means may have a baseline reference.”); c) identify a hyperpigmented spot in the digital image of the subject (Zouridakis: ¶54: “identifying the object in the image based on patterns of features present in the imaged object, thereby identifying the object of interest on the body”; object refers to pigmented skin lesions); d) compare the baseline image with the image of the subject to determine changes to the hyperpigmented spot (Korotkov: Section 2.4.3: “Baseline cutaneous photography is an important concept in dermatology. The term ‘baseline’ refers to the date of the patient’s previous cutaneous image, i.e. the newly acquired images are compared to the baseline images during a follow-up examination, so that the evolution and/or appearance of new lesions can be detected. Baseline images can be either clinical or dermoscopic, and do not in fact have to be limited to photography: images acquired by any other means may have a baseline reference.”); e) electronically annotate the digital image of the subject to distinguish the hyperpigmented spot in the digital image (Zouridakis: ¶13: “The modules comprise algorithms configured for segmenting the image based on saliency values to identify pixels thereof as comprising the imaged object”); f) classify the hyperpigmented spot into a predetermined class (Zouridakis: ¶67: The library comprises algorithms useful for the processing, texture analysis and classification of an image of an object of interest on a human or plant body skin lesion as malignant or benign … the object of interest may be identified or classified as a benign or malignant lesion, an ulcer, for example, but not limited to, Buruli ulcer, or a wound.”); wherein the predetermined class includes at least two of the following: solar lentigo, melasma, seborrheic keratosis, melanocytic nevus, freckle, actinic keratosis, post inflammatory hyperpigmentation (Ademola: ¶58: “Conditions that may be monitored includes moles, age spots (liver spots), eczema, psoriasis, acne, melanoma, and precancerous skin lesions (actinic keratosis)”); g) determine a treatment regimen for treating the hyper pigmented spot according to the predetermined class (Ademola: Abstract: “An integrated system for skin and hair care provides customized personal analysis of a user’s specific situation”); h) provide information related to the treatment region for use by the subject (Ademola: Abstract: “An integrated system for skin and hair care provides customized personal analysis of a user’s specific situation”; See Ademola: ¶52 for further disclosure of product information); and i) in response to a user selection, dispense a cosmetic skin care product that is part of the treatment regimen (Ademola: Abstract: “supplies consumer product recommendations to the user”).
Regarding Claim 12, Zouridakis, in view of Korotkov, and in further view of Ademola, teaches: the dispensing device of claim 9, further comprising determining a textual feature of the hyperpigmented spot from a rotational invariant uniform local binary pattern (LBP) (Zouridakis: ¶165: “Haar wavelet coefficients (9) and local binary patterns (34) can be utilized for melanoma detection.”; Zouridakis: ¶175: “Local Binary Pattern (LBP): LBP is a robust texture operator (35) defined on a greyscale input image. It is invariant to monotonic transformation of intensity and invariant to rotation.”).
Regarding Claim 13, Zouridakis, in view of Korotkov, and in further view of Ademola, teaches: the dispensing device of claim 9, further comprising determining a spatial feature of the hyperpigmented spot by creating a fitted ellipse that approximates a shape of the hyperpigmented spot (Korotkov: Table 5 discloses the use of a best-fit ellipse in order to identifying melanoma lesions and other skin conditions). 
Regarding Claim 14, Zouridakis, in view of Korotkov, and in further view of Ademola, teaches: the dispensing device of claim 9, further comprising: determining a pixel neighborhood of the hyperpigmented spot and a pixel intensity of a plurality of pixels in the pixel neighborhood (Zouridakis: ¶137: “For each local neighborhood of pixels, color histograms were computed, i.e. distribution of pixel intensities in various color models … These local features are used for detection of color in that local neighborhood.”).
Regarding Claim 15, Zouridakis, in view of Korotkov, and in further view of Ademola, teaches: the dispensing device of claim 9, wherein classifying the hyperpigmented spot includes analyzing between about two and twenty-five dimensional features of the hyperpigmented spot (Zouridakis: ¶75: “The 7-point checklist includes seven dermoscopic features that can be detected with high sensitivity and decent specificity by even less experienced clinicians”; Zouridakis: ¶79: “For bag-of-features-based classification, first, patches are extracted from every lesion, and then for each patch, patch descriptors are generated using color moments and Haar wavelet coefficients, which capture the color and texture information.”). 
Regarding Claim 16, Zouridakis, in view of Korotkov, and in further view of Ademola, teaches: the dispensing device of claim 15, wherein the dimensional feature include at least two of the following: a mean intensity inside the hyperpigmented spot (Zouridakis: ¶15: “calculate an average intensity for the regions to identify them as a higher or as a lower intensity region”), a mean intensity in a pixel neighborhood of the hyperpigmented spot, an eccentricity of a fitted ellipse that approximates the hyperpigmented spot (Korotkov: Table 5 discloses the use of a best-fit ellipse in order to identifying melanoma lesions and other skin conditions), a major axis length of the fitted ellipse, a minor axis length of the fitted ellipse (Korotkov: Table 5 discloses the use of a best-fit ellipse in order to identifying melanoma lesions and other skin conditions), an area of the hyperpigmented spot (Zouridakis: ¶113: “Feature extraction works as follows: for a given image, the binary mask created during segmentation is used to restrict feature extraction to the lesion area only.”), a first bin value in a local binary pattern (LBP) histogram, a second bin value in the LBP histogram, a third bin value in the LBP histogram, a fourth bin value in the LBP histogram, a fifth bin value in the LBP histogram, a sixth bin value in the LBP histogram, a seventh bin value in the LBP histogram, an eighth bin value in the LBP histogram, a ninth bin value in the LBP histogram, a tenth bin value in the LBP histogram (Zouridakis: ¶175: “An occurrence histogram of LBP with use statistical and structural information is computed as follows:”; Zouridakis: ¶178: “Build an occurrence histogram, where the jth bin of the histogram is incremented, if the number of transitions in LBP is j.”), a maximal intensity in an R channel, a minimal intensity in the R channel, a mean intensity in the R channel, a maximal intensity in a G channel, a minimal intensity in the G channel, a mean intensity in the G channel, a maximal intensity in a B channel, a minimal intensity in the B channel, and a mean intensity in the B channel (Zouridakis: ¶180: “To extract the color information of a lesion, a color histogram was computed form the intensity values of pixels belonging to the ROI. Additional images in the HSV and LAB color spaces are obtained from the original RGB image. The intensity range of each channel is divided into P fixed-length intervals”)
Regarding Claim 17, Zouridakis, in view of Korotkov, and in further view of Ademola, teaches: a method of identifying a hyperpigmented spot for cosmetic purposes comprising: using a computing device comprising logic that, when executed by a processor, causes the computing device to (Zouridakis: ¶10: “The portable imaging system comprises a hand-holdable imaging device having a digital camera, a display, a memory, a processor and a network connection and a library of algorithms tangibly stored in the memory and executable by the processor”) a) receive a digital image of a subject, wherein the digital image of the subject is captured using cross-polarized lighting (Zouridakis: Abstract: “The systems comprise a hand-held imaging device”; Zouridakis: ¶230: “The device could provide white light for crosspolarization epiluminescence imaging”; Zouridakis: ¶11: “The method comprises acquiring an image of the object of interest on the body via the imaging device comprising the portable imaging system”); b) receive a baseline image of the subject that was not captured using cross-polarized lighting; where the baseline image is either an unfiltered image of the subject or an image of the subject made at a different point in time (Korotkov: Section 2.4.3: “Baseline cutaneous photography is an important concept in dermatology. The term ‘baseline’ refers to the date of the patient’s previous cutaneous image, i.e. the newly acquired images are compared to the baseline images during a follow-up examination, so that the evolution and/or appearance of new lesions can be detected. Baseline images can be either clinical or dermoscopic, and do not in fact have to be limited to photography: images acquired by any other means may have a baseline reference.”);  c) identify a hyperpigmented spot in the digital image of the subject (Zouridakis: ¶54: “identifying the object in the image based on patterns of features present in the imaged object, thereby identifying the object of interest on the body”; object refers to pigmented skin lesions); d) compare the baseline image with the image of the subject to determine changes to the hyperpigmented spot  (Korotkov: Section 2.4.3: “Baseline cutaneous photography is an important concept in dermatology. The term ‘baseline’ refers to the date of the patient’s previous cutaneous image, i.e. the newly acquired images are compared to the baseline images during a follow-up examination, so that the evolution and/or appearance of new lesions can be detected. Baseline images can be either clinical or dermoscopic, and do not in fact have to be limited to photography: images acquired by any other means may have a baseline reference.”); e) provide the baseline image and an electronically annotated version of the digital image of the subject to distinguish the hyperpigmented spot for display (Zouridakis: Figure 9A-D and Figure 16A-B discloses a display having a chosen baseline image and an annotated version of the chosen baseline image); f) classify the hyperpigmented spot into a predetermined class (Zouridakis: ¶67: The library comprises algorithms useful for the processing, texture analysis and classification of an image of an object of interest on a human or plant body skin lesion as malignant or benign … the object of interest may be identified or classified as a benign or malignant lesion, an ulcer, for example, but not limited to, Buruli ulcer, or a wound.”) the predetermined class includes at least two of the following: solar lentigo, melasma, seborrheic keratosis, melanocytic nevus, freckle, actinic keratosis, post inflammatory hyperpigmentation (Ademola: ¶58: “Conditions that may be monitored includes moles, age spots (liver spots), eczema, psoriasis, acne, melanoma, and precancerous skin lesions (actinic keratosis)”); f) determine a cosmetic skin care product for treating the hyperpigmented spot according to the predetermined class (Ademola: Abstract: “An integrated system for skin and hair care provides customized personal analysis of a user’s specific situation”); and g) provide information related to the product for use by the subject (Ademola: Abstract: “An integrated system for skin and hair care provides customized personal analysis of a user’s specific situation”; See Ademola: ¶52 for further disclosure of product information).
Regarding Claim 19, Zouridakis, in view of Korotkov, and in further view of Ademola, teaches: the method of claim 17, wherein the logic further causes the computing device to determine a textual feature of the hyperpigmented spot from rotational invariant uniform local binary pattern (LBP) (Zouridakis: ¶165: “Haar wavelet coefficients (9) and local binary patterns (34) can be utilized for melanoma detection.”; Zouridakis: ¶175: “Local Binary Pattern (LBP): LBP is a robust texture operator (35) defined on a greyscale input image. It is invariant to monotonic transformation of intensity and invariant to rotation.”).
Regarding Claim 20, Zouridakis, in view of Korotkov, and in further view of Ademola, teaches: the method of claim 17, wherein the logic further causes the computing device to determine a spatial feature of the hyperpigmented spot by creating a fitted ellipse that approximates a shape of the hyperpigmented spot (Korotkov: Section 2.4.3: “Baseline cutaneous photography is an important concept in dermatology. The term ‘baseline’ refers to the date of the patient’s previous cutaneous image, i.e. the newly acquired images are compared to the baseline images during a follow-up examination, so that the evolution and/or appearance of new lesions can be detected. Baseline images can be either clinical or dermoscopic, and do not in fact have to be limited to photography: images acquired by any other means may have a baseline reference.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/Examiner, Art Unit 2668        

/VU LE/Supervisory Patent Examiner, Art Unit 2668